                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


ONYX THERAPEUTICS, INC.,

                       Plaintiff,

V.                                                             C.A. No. 16-988-LPS

CIPLA LIMITED, et al.,                                         CONSOLIDATED FOR
                                                               DISCOVERY PURPOSES
                       Defendants.


                                    MEMORANDUM ORDER

       Pending before the Court are the parties' disputes related to Plaintiff's privilege log (see

D.I. 377), a proposed scheduling order (see D.I. 363 at 2-3), and summary judgment motions

(see id. at 4-5). On January 17, 2019, the Court held a teleconference to hear arguments related

to Plaintiff's privilege log. During the call, the Court instructed the parties to submit a letter

containing their proposals to resolve the dispute and a list of entries from the privilege log that

may be submitted to the Court for in camera review. In a joint letter, Defendants identify 20

entries for review. (D.I. 377 at 2) Plaintiff identifies 10 (one of which is also on Defendants'

list), but asks the Court to limit any review to only those entries listed in Defendants' October 31

letter (see D.I. 290). (D.I. 377 at 3-4) Otherwise, Plaintiff asks that the parties meet and confer

to select the documents for review. (Id.)

       Having considered the parties' joint letter brief (D.I. 377), and in an effort to expedite

resolution of certain disputes in anticipation of trial, IT IS HEREBY ORDERED that, no later

than January 28, Plaintiff (a) shall submit to the Court for in camera review all documents and

attachments for each privilege log entry identified by the parties in the joint letter (Entry Nos. 48,
90,91 , 94,95,98, 99, 102,108, 110, 114, 116, 128,129,713,758,763,764, 766,773,780,782,

958,960,965,974, 980, 1062, and 1066); (b) shall provide the Court a copy of the entire

privilege log if one has not already been provided (see D.I. 290-1 at 21-268); and (c) may submit

a brief statement of no more than 100 words for each submitted document explaining the basis

for each claim of privilege.

       IT IS FURTHER ORDERED that:

       1.      The Court will not decide whether Plaintiff has waived privilege until after

conducting the in camera review.

       2.      Having reviewed the parties ' proposed scheduling order (D.I. 363), the Court

agrees with Defendants' proposed schedule, as it best accounts for the ongoing privilege log

dispute. Plaintiff shall, no later than January 28, (a) submit a scheduling order on behalf of all

parties incorporating Defendants' proposals, and (b) respond to Defendants' first supplemental

contentions. Plaintiff may also serve a single substantive response addressing all Defendants'

final supplemental contentions by March 1.

       3.      Finally, Plaintiffs request for leave to file a motion for summary judgment

addressing Defendants' unclean hands defenses as to the' 112 Patent is GRANTED .




January 24, 2019                                      HONORABLE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE




                                                  2
